
	
		III
		110th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2008
			Ms. Snowe (for herself,
			 Mr. Thune, Mrs.
			 Hutchison, Mr. Nelson of
			 Florida, Mr. Coleman,
			 Mr. Stevens, and
			 Mr. Smith) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding oversight of the Internet Corporation for Assigned Names and Numbers.
		  
	
	
		Whereas, more than 35 years ago, the Federal Government
			 began funding research necessary to develop packet-switching technology and
			 communications networks, starting with the ARPANET network
			 established by the Department of Defense's Advanced Research Projects Agency
			 (DARPA) in the 1960s;
		Whereas, during the 1970s, DARPA also funded the
			 development of a network of networks, which became known as the
			 Internet;
		Whereas the National Science Foundation (NSF) in 1987
			 awarded a contract to the International Business Machines Corporation (IBM),
			 MCI Incorporated, and Merit Network, Incorporated, to develop
			 NSFNET, a national high-speed network based on Internet
			 protocols, that provided a backbone to connect other networks
			 serving more than 4,000 research and educational institutions throughout the
			 country;
		Whereas Congress knew of the vast impact the Internet
			 could have and the requirement of private sector investment, development,
			 technical management, and coordination to achieve that potential, so in 1992
			 Congress gave NSF statutory authority to allow commercial activity on the
			 NSFNET;
		Whereas today the industry, through private sector
			 investment, management, and coordination, has become a global communications
			 network of infinite value;
		Whereas part of the ARPANET development process was to
			 create and maintain a list of network host names and addresses, which was
			 initially done by Dr. Jonathan Postel at the University of Southern California
			 (USC), and eventually these functions became known as the Internet Assigned
			 Numbers Authority (IANA);
		Whereas Dr. Postel's performance of these functions was
			 initially funded by the Federal Government under a contract between the DARPA
			 and USC's Information Sciences Institute (ISI), however, responsibility for
			 these functions was subsequently transferred to the Internet Corporation for
			 Assigned Names and Numbers (ICANN);
		Whereas ICANN performs the IANA functions, which include
			 Internet Protocol (IP) address allocation, Domain Name System (DNS) root zone
			 coordination, and the coordination of technical protocol parameters, through a
			 contract with the Department of Commerce;
		Whereas, since its inception, the performance of the IANA
			 functions contract has been physically located in the United States;
		Whereas the DNS root zone file contains records of the
			 operators of more than 280 top-level domains (TLDs);
		Whereas, as of December 31, 2007, more than 153,000,000
			 domain names have been registered worldwide across all of the Top Level Domain
			 Names;
		Whereas, since 2000, the Internet community has worked
			 toward providing non-English speakers a way to navigate the Internet in their
			 own language through the use of Internationalized Domain Names (IDNs);
		Whereas, according to ICANN, of the 905 ICANN-accredited
			 domain name registrars, 571 of them (63 percent) are based in the United
			 States;
		Whereas ICANN intends to introduce approximately 900 new
			 Top Level Domains over the next several years;
		Whereas, in January 2007, approximately 51,000,000 domain
			 names were registered, but only 3,000,000 were eventually paid for, and more
			 than 48,000,000 were left to expire after the 5 day registration grace
			 period;
		Whereas the World Intellectual Property Organization
			 reported in April 2007 that the number of Internet domain name cybersquatting
			 disputes increased 25 percent in 2006;
		Whereas a 2006 Zogby Interactive poll of small business
			 owners found that 78 percent of those polled stated that a less reliable
			 Internet would damage their business;
		Whereas, understanding that the Internet was rapidly
			 becoming an international medium for commerce, education, and communication,
			 and that the initial means of organizing its technical functions needed to
			 evolve, the United States issued the White Paper in 1998,
			 stating its support for transitioning the management of Internet names and
			 addresses to the private sector in a manner that allows for the development of
			 robust competition and facilitate global participation in Internet
			 management;
		Whereas the Federal Government is committed to working
			 with the international community to address its concerns, bearing in mind the
			 need for stability and security of the Internet's domain name and addressing
			 system;
		Whereas the United States has been committed to the
			 principles of freedom of expression and the free flow of information, as
			 expressed in article 19 of the Universal Declaration of Human Rights, done at
			 Paris December 10, 1948, and reaffirmed in the Geneva Declaration of Principles
			 adopted at the first phase of the World Summit on the Information Society,
			 December 12, 2003;
		Whereas the United States Principles on the Internet's
			 Domain Name and Addressing System, issued on June 30, 2005, stated that the
			 United States government intends to preserve the security and stability of the
			 Internet’s Domain Name and Addressing System (DNS), that governments have
			 legitimate interest in the management of their country code top level domains
			 (ccTLDs), and that ICANN is the appropriate manager of the Internet DNS;
		Whereas all stakeholders from around the world, including
			 governments, are encouraged to advise ICANN in its decision-making;
		Whereas ICANN has made progress in its efforts to ensure
			 that the views of governments and all Internet stakeholders are reflected in
			 its activities;
		Whereas the Organisation for Economic Co-operation and
			 Development has issued consumer policy guidelines calling for online businesses
			 to provide accurate, clear and easily accessible information about
			 themselves sufficient to allow, at a minimum . . . prompt easy and effective
			 consumer communication with the business, and businesses that
			 provide false contact information can undermine the online experience of a
			 consumer that decides to conduct a WHOIS search about the business;
			 and
		Whereas the WHOIS databases provide a crucial tool for law
			 enforcement to track down online fraud, identity theft, and other online
			 illegal activity, but law enforcement is often hindered in the pursuit of
			 perpetrators because the perpetrators are hiding behind the anonymity of proxy
			 or false registration information: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)while the
			 Internet Corporation for Assigned Names and Numbers (ICANN) has made progress
			 in the areas of transparency and accountability as directed by the Joint
			 Project Agreement (JPA), the unique role ICANN has in the coordination of the
			 technical management functions related to the domain name and addressing
			 system, and the direct effects of the decisions ICANN makes on thousands of
			 businesses with an online presence and millions of Internet users, make it
			 critical that more progress be made by ICANN in areas of transparency,
			 accountability, and security for improved stability of the Domain Name and
			 Addressing System (DNS) and the Internet;
			(2)the private
			 sector’s ongoing success in investing, building, and developing the Internet is
			 unparalleled and industry self-regulation must be assured through more
			 effective contract compliance efforts by ICANN;
			(3)WHOIS databases
			 provide a vital tool for businesses, the Federal Trade Commission, and other
			 law enforcement agencies to track down brand infringement, online fraud,
			 identity theft, and other online illegal activity, as well as for consumers to
			 determine the availability of domain names and to easily and effectively
			 communicate with online businesses;
			(4)increased
			 involvement and participation in various ICANN processes by international
			 private sector organizations should be encouraged;
			(5)the United States
			 and other countries should continue to allow the marketplace to work and allow
			 private industries to lead in the management and coordination of the
			 DNS;
			(6)the performance
			 of the Internet Assigned Numbers Authority (IANA) functions contract, including
			 updates of the root zone file, should remain physically located within the
			 United States, and the Secretary of Commerce should maintain oversight of this
			 contract; and
			(7)ICANN should
			 continue to manage the day-to-day operation of the Internet's Domain Name and
			 Addressing System well, to remain responsive to all Internet stakeholders
			 worldwide, and to otherwise fulfill its core technical mission.
			
